DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 36, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen-Dinh (U.S. 2017/0257040, hereafter referred to as Nguyen).
	Regarding claims 1, 2 and 5, Nguyen-Dinh teaches a sensing system comprising at least one shim portion 16 secured with respect to at least one nanogenerator portion, wherein the nanogenerator portion comprises a piezoelectric nanogenerator, wherein the piezoelectric nanogenerator comprises a laminate structure having the following elements: (a) a substrate; (b) an electrically insulating buffer layer; (c) a first electrode element 26; (d) piezoelectric element (12, 14) is configured to convert mechanical and/or thermal energy to electrical energy; and (e) a second electrode element 28; wherein the nanogenerator further comprises an encapsulation element that encapsulates the laminate structure (see claim 1).
	Regarding claims 36, 38 and 39, the method of forming a device not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.

Allowable Subject Matter
Claims 13, 19-23, 27 and 47-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)270-7027. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855